Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
Claims 1-20 are objected to because of informalities. Appropriate correction is required.

As per claim 1, Applicant is urged to explain what “external” means in the context of the claim since “external” is a relative term and no point of reference is provided by which to determine how to interpret “external”. The examiner interprets the claim to mean that the providers are located anywhere and to read exactly upon the references cited below.

As per claims 2-20, they are objected to using the same rationale as for claim 1.

As per claim 4, in ll. 3, “a plurality of cluster” should be “a cluster”.

As per claims 12 and 20, they are objected to using the same rationale as for claim 4.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage et al. (US 2021/0141655) (hereinafter Gamage) and Blainey et al. (US 2018/0103088) (hereinafter Blainey).

As per claim 1, the combination of references above teaches a computer-implemented method comprising: 
	receiving, by one or more processors, a request to deploy a workload in a container environment (Gamage [0036] receive a workload request requesting deployment of the workload to a container scheduler for deployment on containers/pods), wherein: 
	the container environment comprises a plurality of external providers running container environment clusters (Gamage [0011] cloud; [0012] grid and [0023] containers/pods); and 
	the request (i) includes one or more requirements of the workload (Gamage [0037] requirements defined in workload request) and (ii) does not specify a particular external provider of the plurality of external providers (Gamage [0036] and [0048] workload request can include a pod specification, which thereby implies that it does not have to or is not required to); 
	determining, by one or more processors, a cluster, from the plurality of external providers running the container environment clusters, that meets the one or more requirements of the workload (Blainey [0020] assign workload to a particular cluster based on a comparison of estimated completion time of the workload and a user-provided completion time deadline for the workload on the cluster as well as a cost of executing the workload on the cluster that satisfies the completion time deadline criteria); and 
	deploying, by one or more processors, the workload on the determined cluster (Gamage [0018] and [0022] deploy workloads on hardware resources).

Blainey and Gamage are both concerned with workload execution in a computing environment. Gamage teaches deploying a workload on a cluster while Blainey teaches determining a cluster that meets the workload requirements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage in view of Blainey because it would provide for a way of minimizing the execution time of compute workloads in a distributed computing system using completion time and cost estimates to assign a compute workloads to one or more server clusters, thus resulting in a minimization of resources used to process a compute workload. As server clusters process compute workloads, the server clusters can compare the estimated completion time to the actual completion time and update a model used to predict the execution time and cost for future compute workloads. By continually adjusting an execution time and cost model, server clusters in the distributed computing system can generate accurate estimates that workload manager can use to optimize assignment of compute workloads within the distributed computing system.

As per claim 2, Blainey teaches prior to deploying the workload on the determined cluster, providing, by one or more processors, a price estimate for running the workload on the determined cluster (abstract estimate cost information predicted to be consumed in processing the compute workload on a cluster).

As per claim 3, the combination of references above teaches wherein the one or more requirements of the workload are selected form the group consisting of: budgetary limits (Blainey [0013] predict cost for workload execution), quality of service (QoS) type (Gamage [0018] prioritize workloads and resources and Blainey [0015] prioritize tasks and workloads), central processing unit (CPU) requirements (Gamage [0021] resource requirements can include reservations, limits, and shares for virtual and physical resources), random access memory (RAM) requirements (Gamage [0021] resource requirements can reservations, limits, and shares for virtual and physical resources), data residency location (Gamage [0021] resource requirements can include resource affinities), and best-of-breed services (Gamage [0050]-[0051] best effort pods and optimal CPU sizes and Blainey [0013] optimize assignment of workloads within computing system).

As per claim 7, Gamage further teaches wherein the container environment is Kubernetes ([0022] Kubernetes container deployment platform).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage, Blainey, and Amini et al. (US 2004/0249939) (hereinafter Amini).

As per claim 4, Amini teaches wherein determining the cluster that meets the one or more requirements of the workload further comprises: determining, by one or more processors, a plurality of cluster having a latency estimate below a latency threshold with respect to an end-user location identified in the request; and determining, by one or more processors, that the cluster has a lowest cost estimate of the plurality of clusters ([0042] find an assignment of clusters that minimize the expected cost with the constraint that the expected latency is less than a specified threshold value).

Amini and Gamage are both concerned with workload execution in a computing environment. Gamage teaches deploying a workload on a cluster while Amini teaches determining a cluster that meets a cost and latency threshold requirement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage and Blainey in view of Amini because it would provide for a way of dynamically and optimally selecting an assignment of one or more computing systems, e.g., a server set, to another computing system, e.g., a client device. The assignment is computed based on at least a portion of the obtained input data represented as a graph, including client-based content request information as flow data and fees charged by server sets as cost data. One or more optimization operations are then applied to the flow data and the cost data so as to maximize flow, minimize cost, and ensure client cluster to server set assignments are within a specified network delay threshold.

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage, Blainey, Amini, Li et al. (US 2020/0279151) (hereinafter Li), Kocberber et al. (US 2020/0118039) (hereinafter Kocberber), and Lee et al. (US 2019/0130110) (hereinafter Lee).

As per claim 8, the combination of references above teaches wherein determining that the cluster has the lowest cost estimate of the plurality of clusters comprises: 
	determining, by one or more processors, a probability of scale out for each of the plurality of clusters by utilizing a recurrent neural network (RNN) (Li [0066] output probabilities of adding a new node and [0105]-[0110] recurrent neural network), wherein: 
	the RNN includes as input, at each stage, cluster state metrics, resource metrics (Kocberber [0065] server usage metric, memory usage metric, network I/O usage metric which can be added to generate an enhanced feature input matrix to be used in a machine learning stage), cluster events (Gamage [0065]-[0066] pod deletion events and pod creation failures), and control plane metrics (Blainey [0027] resource utilization metrics can be used to update prediction models); and 
	the RNN creates a training sample each time a scale change occurs (Lee [0030] add an additional layer of nodes in association with training the new protected model).

Li and Gamage are both concerned with workload execution in a computing environment. Gamage teaches deploying a workload on a cluster while Li teaches probabilities of adding a new node and a RNN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage, Blainey, and Amini in view of Li because it would provide a way for neural networks to be trained based upon maximizing an expected log-likelihood of a training dataset of graphs. In this way, the neural networks may be trained in an efficient manner which facilitates subsequent processing and manipulation, thus providing for potentially significant savings in the memory and computing power needed for such processing/manipulation. This would also significantly reduce memory and computing requirements by enabling the system to be trained faster than a conventional recurrent neural network system thus providing better optimization of the system.

Kocberber and Gamage are both concerned with workload execution in a computing environment. Gamage teaches deploying a workload on a cluster while Kocberber teaches different metrics that can be added to generate an enhanced feature input matrix to be used in a machine learning stage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage, Blainey, Amini, and Li in view of Kocberber because it would provide for recommendation parameters that are used before a deployment of a workload by taking advantage of historical data to actually deploy the workload appropriately within a system. Overall, these decisions can be used to trigger relocation actions by the cloud provider leading to improved service quality, cost, and energy savings as well as resulting in reduction of datacenter operational costs via guided resource allocation and placements.

Lee and Gamage are both concerned with task execution in a computing environment. Gamage teaches deploying a workload on a cluster while Lee teaches adding nodes in association with training a neural network model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage, Blainey, Amini, Li, and Kocberber in view of Lee because it would provide for a way of unifying the expandability of container systems with the resource predictability of virtual machines systems in a manner that prevents underloading, overloading, and placement errors while also reducing or eliminating a neural network’s chances of to misclassify input data. This can be accomplished by introducing perturbations, or noise into the neural network and causing modification of the output probabilities generated by the neural network. The perturbations, or noise, introduced and used to train the neural network, deviate the gradients from a correct direction and amount and minimize loss in the accuracy of the protected neural network model.

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage, Blainey, and Borthakur (US 2015/0347183).

As per claim 5, Borthakur teaches: 
	subsequent to deploying the workload on the determined cluster, monitoring, by one or more processors, actual end-user access location of the deployed workload (abstract determine whether to migrate a workload from one location to another location); 
	determining, by one or more processors, a second cluster with lower latency than the cluster for the actual end-user location ([0027] determine where or which resources the execution of the workload will provide a lower latency); and 
	generating, by one or more processors, a recommendation to migrate the workload to the second cluster (abstract recommend whether to migrate a workload from one location to another location).

Borthakur and Gamage are both concerned with workload execution in a computing environment. Gamage teaches deploying a workload on a cluster while Borthakur teaches determining when to migrate a workload. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage and Blainey in view of Borthakur because based at least in part on an actual and/or estimated Return on Investment (ROI), a workload analysis service may determine if migration of a workload is advantageous and, if not, may not recommend migration. If the migration is advantageous, then the workload analysis service may perform one or more operations to recommend migration of the workload.

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage, Blainey, and Carter et al. (US 2010/0235355) (hereinafter Carter).

As per claim 6, Carter teaches wherein the plurality external providers running container environment clusters are a plurality of cloud service providers (fig. 2, block 202) and the request to deploy the workload in the container environment is a request to deploy the workload using a cloud service provider ([0026] deploy workload to or via one of the cloud service providers).

Carter and Gamage are both concerned with workload execution in a computing environment. Gamage teaches deploying a workload on a cluster while Carter teaches deploying a workload using a cloud service provider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gamage and Blainey in view of Carter because it would provide a way for workloads to be optimally scheduled based on client usage costs, reputation, and historical and real-time data.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Van Rotterdam et al. (US 2021/0255884) disclose migration of a desktop workload.

Kumar et al. (US 2017/0126795) disclose automated server workload management using machine learning.

Harwood et al. (US 2020/0142753) disclose dynamic reallocation of resources in an accelerator-as-a-service computing environment.

Goodwin et al. (US 2021/0049050) disclose orchestration and scheduling of services.

Featonby et al. (US 2020/0310852) disclose compute platform recommendations for new workloads in a distributed computing environment.

Chang et al. (US 2017/0097841) disclose performance-based public cloud selection for a hybrid cloud environment.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 10, 2022